                                     IN THE UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

PERFORMANCE PULSATION                                              §
CONTROL, INC.                                                      §
                                                                   §
                                                                   §
           Plaintiff,                                              §
                                                                   §
v.                                                                 §     Civil Action No. 4:17-cv-00450
                                                                   §
SIGMA DRILLING TECHNOLOGIES,                                       §                JURY
LLC, ET AL.                                                        §
                                                                   §
           Defendants.                                             §


                    AGREED MOTION TO DISMISS CASE WITH PREJUDICE AND
                                   BRIEF IN SUPPORT


TO THE HONOR.ABLE DISTRICT J UDGE AMOS L. MAZZANT, Ill:

           COMES               OW Plaintiff Performance Pulsation Control, Inc. ("PPC") and, pursuant to FED.

R. Cl\'. P. 41(a)(2) moves this Court to dismiss with prejudice all claims filed by PPC against

Defendants Justin Manley, William Garfield, Sigma Drilling Technologies, LLC, Allison Manley, and

Intrepid Consulting, LLC (collectively, "Defendants") and would respectfully show the Court as

follows:

                                          I.             ARGUMENT AND AUTHORITIES

           In Federal Court, a Plaintiff has an absolute right to dismiss its case without prejudice any

time before Defendant answers or file s a motion for summary judgment. 1 However, if Defendant

has answered, both parties, upon a stipulated agreement, may nevertheless dismiss the claim




           1   Fl ·: D. R. Cl\'. P. 41 (a)(1)(.-\)(i).


AGREED MOTION TO DISMISS CASE WITH PREJUDICE AND BRIEF IN SUPPORT                                         Page 1
voluntarily and without prejudice. 2 If Defendant is opposed to a stipulated agreement to voluntarily

dismiss Plaintiffs claim, Plaintiff can move to dismiss the suit only by Court order.'

          Federal Rules of Civil Procedure 41 (a)(2) "allows plaintiffs to freely dismiss their suits,

subject to court approval, provided the dismissal does not prejudice any party." 4 While the ability to

grant a dismissal is at the discretion of the Judge, "generally, a district court should grant a motion

for voluntary dismissal unless the defendants can show they will suffer some plain legal prejudice as

a result." 5 Courts have held that plain legal prejudice does not result because the Plaintiff may gain

some tactical advantage, nor does it result just because a Defendant may have to defend a second

lawsuit.('

          In the instant case, PPC seeks to dismiss its claims against Defendants with prejudice. PPC

seeks to dismiss these claims for the reasons stated in the letter dated May 9, 2019 which is attached

hereto as Exhibit A. Defendants will not have to defend a second lawsuit as PPC would be barred

from bringing such lawsuit. Additionally, Defendants have brought no counterclaim against PPC. As

such, Defendants will not lose any legal rights by the dismissal of this action.

          Defendants neither acknowledge nor admit any liability to Plaintiff and continue to deny all

of the allegations in Plaintiffs Complaint as without merit.                              or do Defendants agree to the

substance of John Rogers' letter to the Court attached to the Motion. Defendants remain confident

that they would prevail on all matters in this case, but agree to a mutual dismissal of all claims with

prejudice as requested in this Agreed Motion to avoid the time and expense of litigation.

          Finally, the parties recognize and agree to comply with its obligations under the First

Amended Protective Order [Dkt. 50]. In accordance with Paragraph 18 and the other provisions


          2   Fl ·: D. R. Cl\'. P. 41(a) (1)(..\)(ii).
          1   fi.:D. R. Cl\'. P. 41 (a)(2); Templeton v. ledlloyd Lines, 901 F.2d 1273, 1274 (5th Cir. 1990).
          ~   Id.
          5See Phillips JJ. Illinois Cent. C11ll RR, 874 F.2d 984, 986 (5th Cir. 1989); Manshack 11. So11/h11Jeslern Elet: Power Co.,
915 F.2d 172, 174 (5th Cir. 1990).
         6 Manshack, 915 F.2d at 174; Glascock JJ. Prime Care Seven. LLC., 2008 U.S. Dist. Lexis 50936.




AGREED MOTION TO DISMISS CASE WITH PREJUDICE AND BRIEF IN SUPPORT                                                              Page 2
contained in the First Amended Protective Order, the parties agree to dispose of all AEO and

Confidential documents produced in discovery of this matter.

                            II.    CONCLUSION AND PRAYER

       WHEREFORE PREMISES CO SIDERED, Plaintiff PPC respectfully reguests that the

Court grant this Motion and enter an Order of Dismissal with Prejudice all of Plaintiff's claims

against Defendants.




AGREED MOTION TO DISMISS CASE WITH PREJUDICE AND BRIEF IN SUPPORT                         Page 3
                                             Respectfully submitted,

                                             / s/ .John T. Pal/er

                                             JOHNT. PALTER
                                             State Bar o. 15441500
                                             jpalter@palterlaw.com
                                             JAMES C. PHILLIPS
                                             State Bar o. 24078086
                                             jphillips({1,pa It crlaw .com
                                             NATHANIAL L. MARTINEZ
                                             State Bar o. 24074661
                                             nmartinez@palterlaw.com

                                             PALTER SIMS MARTINEZ PLLC
                                             Preston Commons - East
                                             8115 Preston Road, Suite 600
                                             Dallas, TX 7 5225
                                             Tel.: (214) 888-3111
                                             Fax: (214) 888-3109

                                             ATTORNEYS FOR PLAINTIFF
                                             PERFORMANCE PULSATION CONTROL,
                                             INC.


                             CERTIFICATE OF CONFERENCE

       The undersigned counsel has complied with the meet and confer requirement in Local Rule
CV-7 (h), and (2). The personal conference required by this rule was attempted in good faith on the
morning of May 9, 2019 by the undersigned counsel via email to counsel for Defendants, Rob Skeels
and Greg Ziegler. By that email, the undersigned counsel requested that Defendants' counsel advise
whether they would agree to a stipulated dismissal of claims against Defendants. Defendants'
Counsel indicated that he is in agreement with this motion. Therefore, this Motion is hereby
submitted to the Court as AGREED.

                                             / s/ .John T. Pal/er

                                             JOHNT. PALTER




AGREED MOTION TO DISMISS CASE WITH PREJUDICE AND BRIEF IN SUPPORT                            Page 4
                                  CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing was served upon the following
counsel of record on the 9th day of May 2019, pursuant to the Federal and Local Rules of Procedure
as follows:

VIA E-MAIL:
c; Zicgkr@i\lacdona Id I)c\'in .com
BGardncr@macJonald<l c,·in.com
RSkccls{[u11ac<lonald<lc\·in.com
Gregory . Ziegler
Bill Gardner
Rob Skeels
 facDonald Devin, P.C.
3800 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270-2130

                                               / s/ John T. Pal/er

                                              JOHN T. PALTER




AGREED MOTION TO DISMISS CASE WITH PREJUDICE AND BRIEF IN SUPPORT                               Page 5
